Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes (4,150,193) in view of Kawashima (US 3,591,526).

	In regards to claim 1, Burns teaches an insulated wire comprising: a conductor (core conductor, column 1, line 12); and a coating layer (column 1, lines 10-17)) arranged on an outer periphery of the conductor (core conductor, column 1, line 12), wherein the coating layer includes: a semiconductive layer (semi-conductive shielding, column 1 line 14) arranged immediately on the conductor (core conductor, column 1, line 12), the semiconductive layer is capable of having a volume resistivity defined by JIS C2151 that is equal to or smaller than 1.Ox 1015 (Qcm) because it includes carbon black (column 2, line 34), containing a resin component (polyethylene, table 1) and a conductive agent (carbon black, column 2, line 34), and being arranged immediately outside of the conductor (core conductor, column 1, line 12); an insulating layer (layer of insulation, column 1, line 15) arranged on an outer periphery of the semiconductive layer (column 1, line 13-15), the insulating layer capable of having a volume resistivity defined by JIS C2151 that is larger than 5.Ox 1015 (Qcm) since it is a polyethylene (column 1,line 15-16); a flame-retardant semiconductive layer (semi-conductive insulation shielding, column 1 line 16-17) arranged on an outer periphery of the insulating layer (column 1 line 16-17), the flame-retardant 

Burnes does not teach a content of the conductive agent is equal to or more than 150 parts by mass and equal to or less than 250 parts by mass per 100 parts by mass of the resin component.

Kawashima teach a content of the conductive agent (carbon black, column 3, line 40) is equal to or more than 150 parts by mass and equal to or less than 250 parts by mass per 100 parts by mass of the resin component (polyethylene; 6:4 by weight of carbon black to polyethyelene, column 3 lines 39-43).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the conductive polymer mixture of Burns a content of the conductive agent that is equal to or more than 150 parts by mass and equal to or less than 250 parts by mass per 100 parts by mass of the resin component as taught by Kawashima since the actual portions of a carbon black to polyethelyne may vary depending on the desired resistance of the final product and proportions in the range of 2:8 to 6:4 by weight of carbon black and polyethylene gives satisfactory results (column 3, lines 40-43); Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2, Burns in view of Kawashima teaches the insulated wire according to claim 1, wherein the insulated wire has a flame-retardant property that is capable of allowing the insulated 

In regards to claim 3, Burns in view of Kawashima teaches the insulated wire according to claim 1, wherein the insulated wire has a direct-current stability (the structural limitations of claim one has been met by Milder in view of Kawashima, making it cable of direct-current stability) that is capable of allowing the insulated wire to pass a direct-current stability test in conformity to EN 50305.6.7, this testing is a function and is capable of being performed with the desired cable.

In regards to claim 5, Burns in view of Kawashima teaches the insulated wire according to claim 1, wherein breaking elongation of the coating layer (as described in claim 1) is capable of being measured in a tensile test with a tension rate of 200 m/min is capable of being equal to or larger than 150% since it includes the desired range of carbon black and polymer mixture.

In regards to claim 6, Burns in view of Kawashima teaches the insulated wire according to claim 1, wherein a flame-retardant resin composition making up the flame-retardant semiconductive layer includes at least one resin selected from a group consisting ethylene-vinyl acetate copolymer (column 1, lines 60-61).

In regards to claim 7, Burns in view of Kawashima teaches the insulated wire according to claim 1, wherein a flame-retardant semiconductive resin composition making up the flame- retardant semiconductive layer contains a resin (described in claim 1) component and a flame retardant (carbon black, and EVA , column 2 lines 26-34); Kawashima teaches a content of the conductive agent (carbon black, column 3, line 40) is equal to or more than 150 parts by mass and equal to or less than 250 parts 

In regards to claim 10, Burns in view of Kawashima teaches the insulated wire according to claim 1, wherein the flame-retardant semiconductive layer has a thickness of 0.25 mm or more (.022”, column 7 line 15).

In regards to claim 11, Burns in view of Kawashima teaches the insulated wire according to claim 1, wherein the semiconductive layer comprises a cross-linked semiconductive resin composition (crossed linked (column 1, line 34); polyethylene, column 2 line 32).

In regards to claim 12, Burns in view of Kawashima teaches the insulated wire according to claim 1, wherein the insulating layer comprises a non-halogen resin composition (crosslinked polyethylene, column 1 line 15).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes (4,150,193) in view of Kawashima (US 3,591,526) as detailed in claim rejection 1 (hereinafter referred to as modified Burns), further in view of Mildner (US 3,632,720).

In regards to claim 4, modified Burns teaches the insulated wire according to claim 1.

Modified Burns does not explicitly teach a diameter of the conductor is equal to or smaller than 1.25 mm, and a thickness of the coating layer is smaller than 0.6 mm.



It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the conductor diameter of modified Burns less than 1.25; Mildner teach that the thickness choice of the shield (which is roughly the same as the cross-section of the conductor) is largely a matter of personal choice and will depend on the factors as the load which the cable is designed to carry, the environment where the cable is used and the like (column 5, lines 50-54).Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes (4,150,193) in view of Kawashima (US 3,591,526) as detailed in claim rejection 1.

In regards to claim 8, modified Burns teach the insulated wire according to claim 1, wherein an insulating resin composition making up the insulating layer.

Modified Burns does not explicitly teach the polyethylene is of high-density polyethylene (HDPE) and/or low-density polyethylene (LDPE).

Modified Burns does teach the insulating layer (column 1, line 16) contains a resin component so that the resin component is made of polyethylene (column 1, line 16).

.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that an additional semiconductive layer arranged on the outer periphery of the insulating layer; and an additional insulating layer arranged on an outer periphery of the additional semiconductive layer.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847